Title: To George Washington from Thomas McCabe, 21 July 1790
From: McCabe, Thomas
To: Washington, George



Sir
Belfast [Ireland] 21st July 1790

your Homble deportment makes me hope, that you will forguive the Intrusion of An Irish tradesman, on your Importent minnets; from A general wish for the happyness of all Societys, but pertickulerly those whose Actions make them stand foremost in this Circle—I am indusced to inform you of An Invention which I have within this few days perfected by An English Artist whome I indusced to come to this countrey: it is A Loom which waves two pieces of Cottens Callecoes or demmeteys &c. at the same time, with the same Ease and Eaqualy well as one is done in the Common way next to its yousfullness is its Simplisity—About A Elliven years Ago I sent A 30 spindle Jenney working moddel of A carding Machine fly Shuttel &c. to your Countrey by Mr John Hay who I Understand presented it to they then Governer of Virginia—I mean to send you one of those looms which I hope will be yousfull to your Countrey at least it will gratify me in An Atempt to send it.
I am most thankfull to you for your frindly Attention to my Son Thos who wated on you last year. wishing you all true happyness & honor I am most Respectfully your Obt Sevt

Thos McCabe

